              Case 3:15-cv-01140-CCC Document 509 Filed 06/22/20 Page 1 of 1




 1                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO
 2
     UNITED STATES OF AMERICA, et al.,
 3
     Plaintiffs,
 4
     v.                                                   CIVIL NO. 15-1140 (CCC)
 5
     AVETA, INC., et al.,
 6
     Defendants.
 7
                                                   ORDER
 8
            The parties’ Joint Motion for Dismissal of All Claims and Counterclaims (“Joint Motion”)
 9
     and the United States’ Notice of Consent to Dismissal (“Notice”) are NOTED. (Docket Nos. 508
10
     and 496). Pursuant to the Joint Motion and Notice, this action is hereby dismissed:
11
            1) with prejudice to Plaintiff as to Plaintiff's claims against Defendants in this action;
12
            2) without prejudice to the United States; and
13
            3) with prejudice to Defendants as to Defendants' counterclaims against José R. and/or
14
     Elizabeth Valdez in this action.
15
            This Court retains jurisdiction to adjudicate any claim for enforcement of the Settlement
16
     Agreement.
17
            SO ORDERED.
18
            In San Juan, Puerto Rico this 22nd day of June 2020.
19
                                                                s/ Gustavo A. Gelpí
20                                                              GUSTAVO A. GELPI
                                                                Chief United States District Judge
21

22

23

24
